In an action to recover damages for wrongful death and conscious pain and suffering, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered January 18, 1971, in favor of defendant Board of Education upon the trial court’s dismissal of the complaint at the end of the entire case upon a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. In our opinion, there was sufficient proof presented from which the jury could have concluded that the defendant Board of Education’s failure to follow its own safety rules, calling for the implementation of a “ buddy system ” and a periodic “ counting ” of the children in a Board of Education swimming pool, constituted a breach of the board’s duty to provide adequate supervision. Further, it cannot be said as a matter of law that the failure of the board to follow the above regulations was not the proximate cause of the death of plaintiff’s son (cf. 41 N. Y. Jur., Negligence, § 29). Rabin, F. J., Hopkins, Munder, Latham and Christ, JJ., concur.